Title: From George Washington to Jedediah Huntington, 15 June 1782
From: Washington, George
To: Huntington, Jedediah


                  
                     Dr Sir
                     Head Quarters 15th June
                     1782
                  
                  It was a very unlucky Circumstance which you mention in your
                     Favor of the 20th June—& has taken place without any Order from me, or
                     Concurrence of mine.
                  I am sorry however that the Assembly have taken such hasty
                     Offence at the Measure, and have carried their Resentment so far as you
                     inform—It could never be my Intention to call for, or Expectation to receive,
                     other Men in the Room of those who have been rejected after being passed by our
                     own Mustering officers—neither can any Blame of Dificiency fall upon the people
                     or the Classes after having furnished men to the Acceptance of the Muster Masters
                     from the Army—I am sorry that the latter in many Instances have been so little
                     attentive to their Duty, which I am sure, is by this Time, made very plain
                     & explicit to them.
                  To remedy as much as may be this unhappy Mistake, I think it may
                     Still be well, if it can be done, to send on those rejected Men again to Camp,
                     who are engaged for a sufft length of time: unless there may be some, who thro
                     Imposition have been accepted—& are too notoriously insufficient—such I
                     think, will be but a Burthen upon the Army—others altho they may be small, yet
                     may be put to many Dutys where they will render Service, & give us good
                     Men to the field.
                  The Size that is fixed, is very small, & it would seem
                     almost impossible, that a person under that, could be by any Means competent to
                     the Duties of a Soldier—the Instances, if any, must be very extraordinary—You
                     will please therefore to direct the officers that in future they attend very
                     strictly to the rules given them as it is better to save Expence to the Public
                     by havg no Recruits, than by takg such as are unable to render the Service
                     expected from them.
                  I am glad to hear that your State have passed the 5 ⅌ Cent
                     Impost, & that they are makg the provision of Taxes for the supply of
                     Mr Morris’s Requisition—It is of the utmost Importance, that they not only lay
                     the Taxes, but that they should also be vigorous & punctual in their
                     Collection; I fear the greatest failure lies in the latter part of the Duty.
                  Considering that your Line has been a long Time without any Genl
                     Officer, & supposing that you have by this Time, probably done all in
                     your power to forward the Recruitg Service—I must request that you will please
                     to repair to the Army as soon as your Convenience will possibly admit. I am
                     &c. 
                  
               